FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                   UNITED STATES COURT OF APPEALSFebruary 4, 2014
                                                               Elisabeth A. Shumaker
                                TENTH CIRCUIT                      Clerk of Court



 LESLIE A. McWILLIAMS,

              Plaintiff - Appellant,
                                                        No. 13-3211
 v.                                            (D.C. No. 2:10-CV-02506-JTM)
                                                         (D. Kansas)
 THERESA KING,

              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and BACHARACH, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff and appellant, Leslie A. McWilliams, proceeding pro se, appeals

the entry of judgment following a jury trial in which the jury returned a verdict in


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 32.1.
favor of the defendant, Deputy Theresa King, a Wyandotte County Sheriff’s

Deputy, in Ms. McWilliams’ civil rights suit against Ms. King. While we

construe Ms. McWilliams’ brief as an opening brief on appeal, she has styled her

opening brief also as a “Petition for Rehearing En Banc.” We accordingly briefly

address her request for rehearing as well.



                                  BACKGROUND

      On August 7, 2010, Ms. King arrested Ms. McWilliams at an apartment

complex in Kansas City, Kansas. Deputy King used her taser to effectuate the

arrest. At the time of this arrest, Ms. King was working as a security guard for

Gateway Plaza Townhomes, off-duty from her position as a Deputy, see Unified

Gov. of Wyandotte Cnty/Kansas City v. McWilliams, 272 P.3d 1287 (Kan. Ct.

App. 2012) (unpublished). After arresting Ms. McWilliams, Ms. King cited Ms.

McWilliams for violations of the Kansas City noise ordinance, for obstruction,

and for disorderly conduct. Ms. McWilliams was found guilty of all three

violations in the Kansas City Municipal Court. She then appealed to the

Wyandotte County District Court, which also found her guilty. Id. Ms.

McWilliams subsequently appealed to the Kansas Court of Appeals, which

affirmed those convictions. Id.

      While her criminal case was still pending, Ms. McWilliams filed a civil

complaint in the federal district court. She claimed that Deputy King had used

                                        -2-
excessive force during her arrest. Deputy King filed her answer, denying Ms.

McWilliams’ claims and averring that she had used reasonable force to lawfully

arrest Ms. McWilliams.

      A jury trial was held from August 6, 2013 through August 8, 2013. On

August 8, the jury returned a unanimous verdict in favor of Deputy King. The

district court entered judgment in accordance with that verdict. Ms. McWilliams

appealed. Her argument is as follows: “Once the court consult the records, it will

be established that nothing exist in the records, it will be established that nothing

exist in the records that will substantiate a clear and convincing decision for

officer King to use excessive force to confront appellant McWilliams.” Pet. for

Rehearing/Opening Br. at 2. She thus evidently seeks to have us vacate the jury’s

decision in this case.



                                   DISCUSSION

      Ms. McWilliams appears to challenge the jury’s verdict on the ground that

it was not supported by sufficient evidence. When a jury’s verdict is challenged

on appeal for its legal sufficiency, “our review is limited to determining whether

the record—viewed in the light most favorable to the prevailing party—contains

substantial evidence to support the jury’s decision.” Bangert Bros. Constr. Co.,

Inc. v. Kiewit W. Co., 310 F.3d 1278, 1292 (10th Cir. 2002). “Substantial

evidence is something less than the weight of the evidence, and is defined as such

                                          -3-
relevant evidence as a reasonable mind might accept as adequate to support a

conclusion, even if different conclusions also might be supported by the

evidence.” Id.

      Ms. McWilliams fails to cite any portion of the record to support her

generalized claim that the jury verdict is unsupported. We note Ms. McWilliams’

pro se status. “Although ‘[a] pro se litigant’s pleadings are to be construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers,’ ‘[t]his court has repeatedly insisted that pro se parties follow the same

rules of procedure that govern other litigants.’” Garrett v. Selby Connor Maddux

& Janer, 425 F.3d 836, 840 (10th Cir. 2005) (quoting Hall v. Bellmon, 935 F.2d
1106, 1110 (10th Cir. 1991); Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir.

1994)). “Thus, although we make some allowances for ‘the [pro se] plaintiff’s

failure to cite proper legal authority, his confusion of various legal theories, his

poor syntax and sentence construction, or his unfamiliarity with pleading

requirements[,]’ the court cannot take on the responsibility of serving as the

litigant’s attorney in constructing arguments and searching the record.” Id.

(quoting Hall, 935 F.2d at 1110).

      Ms. McWilliams did not request that a transcript be prepared for her

appeal. Fed. R. App. P. 10(b)(1) states that it is the Appellant’s duty to order a

transcript within fourteen days of filing the notice of appeal. Additionally, Fed.

R. App. P. 10(b)(2) provides that “[i]f the appellant intends to urge on appeal that

                                          -4-
a finding or conclusion is unsupported by the evidence or is contrary to the

evidence, the appellant must include in the record a transcript of all evidence

relevant to that finding or conclusion.” Furthermore, 10th Cir. R. 10.1(A)(1)(a)

provides that “[w]hen sufficiency of the evidence is raised, the entire relevant

trial transcript must be provided.”

      Rather than adhering to those rules, Ms. McWilliams invites us to search

the record, without the benefit of a trial transcript, for portions supporting her

vague claim of insufficiency. We decline to do so. We have stated previously

that Fed. R. App. R. 28 “applies equally to pro se litigants,” and that “when a pro

se litigant fails to comply with that rule, we cannot fill the void by crafting

arguments and performing the necessary legal research.” Garrett, 425 F.3d at

841 (quoting Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001)). 1 This

reason alone provides ample basis for affirming the district court’s entry of

judgment in favor of Ms. King, following the jury verdict in her favor. 2




      1
       Rule 28(a) explains in some detail what an appellant’s brief must contain.
Suffice it to say that Ms. McWilliams’ brief is woefully inadequate in meeting the
standards set forth in Rule 28.
      2
       To the extent Ms. McWilliams also appears to seek initial rehearing en
banc of the district court’s judgment, that request fails to comply with the
applicable Rules. See Fed. R. App. P. 35(a); 10th Cir. R. 35.1(A).

                                          -5-
                               CONCLUSION

     For the foregoing reasons, we AFFIRM the district court’s judgment, and

we DENY Ms. McWilliams’ request for initial en banc review.

                                           ENTERED FOR THE COURT


                                           Stephen H. Anderson
                                           Circuit Judge




                                     -6-